Citation Nr: 1506304	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-30 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for irritable bowel syndrome and sliding hiatal hernia with gastroesophageal reflux disease.

2.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar spine degenerative arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

4.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis, right foot.

5.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis, left foot, status post fifth toe fracture.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012, November 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher disability evaluations for his service connected irritable bowel syndrome and sliding hiatal hernia with gastroesophageal reflux disease, hypertension, degenerative arthritis of the thoracolumbar spine, and bilateral pes planus.

The Veteran was last afforded VA examinations of these disabilities in April 2013.  Although VA outpatient treatment records through May 2014 are associated with the Veteran's claims file, these records do not provide any detailed information concerning the severity of the Veteran's service connected conditions since his last VA examinations.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the Veteran should be scheduled for new VA examinations of his claimed disabilities.

Additionally, the Veteran's most recent VA outpatient treatment records should be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA outpatient treatment records after May 2014 with his claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of his irritable bowel syndrome and sliding hiatal hernia with gastroesophageal reflux disease, hypertension, degenerative arthritis of the thoracolumbar spine, and bilateral pes planus.  

The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

